Title: Thomas Jefferson to Thomas Ritchie, 19 January 1810
From: Jefferson, Thomas
To: Ritchie, Thomas


          
             
                     Monticello 
                     Jan. 19. 10.
          
          
		     
		  Th: Jefferson returns mr Ritchie thanks for the copy of mr Wood’s New theory of the rotation of the earth which he has safely recieved.
			 
		  he
			 thinks he was indebted to mr Ritchie some time ago for a copy of Peter Plimley’s letters also, and that he has failed to make his acknolegements for it. he begs him now to recieve them, and to assure him that he has rarely met with such a treat. he certainly never read a richer
			 compound of logic & ridicule.
		   he salutes mr Ritchie with friendship & respect.
        